DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 54 and 64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 17/523472 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because their only difference is the brief explanation of what the fracture line is.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 54 and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10682223. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is whether the tunnel is opened/closed (which are the only two alternatives and thus obvious over one another), and the structure of the hair. Since the structure of the hair is considered a non-essential part of the claimed anchor, this difference is nominal and obvious.
Claims 54 and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10561490. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is whether the tunnel is opened/closed (which are the only two alternatives and thus obvious over one another), and the number of tunnels and shape of the anchor body. Since the number of tunnels is obviously duplicated based on St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and the shape of the anchor is obvious based on See In re Dailey, 149 USPQ 47 (CCPA 1976), these differences do not amount to a patentable difference.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 59 and 69 are indefinite on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of “a biocompatible polymer, silicone, silicone polymer, metal, or metal alloy” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: silicone appears to be a type of biocompatible polymer. Further, silicone and silicone polymer appear to be the same thing (and thus are both biocompatible polymers). 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Objections

Claim(s) 54, 56-64, 66-73 are not rejected with prior art, but are objected to as depending from a rejected claim. 

Prior Art
While Keren et al. (US 20120245612 A1) hereinafter known as Keren discloses:
(claim 54, 64) a hair implant suitable for subcutaneous implantation (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Keren was considered capable of performing the cited intended use. See for example, [0074]) comprising:
an anchor (Figure 1 item 100) comprising:
an anchor body (Figure 1 item 101) having a proximal end and distal end (Figure 1) which includes a fracture line that runs between the proximal end and distal end such that the anchor is configured to fracture along the fracture line upon application of sufficient force to facilitate removal (: the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Keren discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. In this case, the fracture line is understood to be along a longitudinal axis of the implant, between the two leaves 110. A line at which the anchor is “configured to fracture” “upon application of sufficient force” is a functional limitation based entirely upon the amount of force applied, where force is applied, and the direction it is applied. Accordingly, if a force is applied to separate the two leaves 110 from one another and it is sufficient to split the anchor body 101, then the line upon which it fractures is considered a “fracture line”.); and 
at least one hair strand projecting from the distal end of the anchor body ([0080]);
(claim 56, 66) the tunnel is located along the fracture line (see the explanation in claim 54 above);
(claim 57, 67) the body comprises an external surface feature that is configured to support collagen ligature growth after subcutaneous implant of the implant so as to anchor the anchor to the hair implant recipient (this is stated as a “functional limitation” (see explanation above). The Examiner notes that any surface of Keren is considered to “support” collagen ligature growth after implantation, since “to support” simply means “to hold up or serve as a foundation or prop for” (Merriam-Webster). The materials of the anchor body are judged able to serve as a foundation of collagen growth after implantation as is claimed, since there aren’t any features or characteristics of the implant which would stop the anchor body from supporting the growth of collagen therearound or nearby. No part of Keren discloses the suppression of collagen growth. Additionally, and/or alternatively, the Examiner refers to Figure 14 item 125 in which roughened surfaces can be present on the outer surface of the anchor, said roughened surfaces also being considered able to “support” collagen ligature growth after implantation.);
(claim 59, 69) the body is made of a biocompatible polymer or metal ([0075]);
(claim 60, 70) the hair strand is synthetic comprising polyamide ([0086]);
(claim 61, 71) the hair strand is human ([0084]);
(claim 62, 72) the hair strand forms an exit angle with the distal end of the anchor body (this is inherent);
(claim 63, 73) Keren teaches that the hair extends out of the anchor at about 90 degrees (Figures 17a-b). While the Examiner notes that the actual angle is not disclosed, the drawings are not considered to be drawn to scale. Accordingly, while not disclosed, the person of ordinary skill would have found it obvious to have the hair exit angle to be 90 degrees since Keren appears to illustrate a similar angle.
Keren fails to teach an open or closed tunnel being free of hair (claims 54, 64), or there being two closed tunnels (claim 58).
While the Examiner notes that the use of tunnels/holes/openings to provide a space for a filament/thread, or to promote ingrowth is exceptionally well-known throughout the implant art, the combination is not known in the hair implant art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        08/22/22